           Case 3:19-cv-00165-VAB Document 12 Filed 03/28/19 Page 1 of 6




                                                                                      r^*rt         :'\
                                                                                                    :rl
                            UNITED STATES DISTRICT COURT                              I ,,
                              DISTRICT OF CON ECTICUT
                                                                                  t0l9 ïlÀR   28 P        12'   [8
                                      i#\
                                      coM PLAINT FORM                         U*




   Full name(s) of Plaintiff(s)
   (Do not use eú al.)

  ¡l a vniå* ++ l\          ;                         case No
                                                                3 q- Lv^öôlß^Vøß
â^ i^LY;JJ. eo rYttto^;                                         (To be supplied by the Court)

o -q-{1'"+         r"" än +? {-o     n
   ¿tèr
                                            l_f   *'6 ,"r,4
  s. -ï:^'"ä Fì+rp,Þ eT-

   Full names of Defendant(s)
   (Do not use eú al.)



   1
                                            A. PARTIES
                                             is a citizen of
                                                               t4   n,'fa J sGt-.               who

   presently resides at
                       at
                                   €(9v ç*                           State
                                                                       z ß.sn lV                                     lo,lV
   4q (os     '   ,-ht,'*J t\(mailing(.address)                                                                  7

   2.     Defenda                     ?'                                     ß'                 \
               (name of first defendant)                                     (State)
   whose address i
       Case 3:19-cv-00165-VAB Document 12 Filed 03/28/19 Page 2 of 6




3.   Defendant                                         is a citizen of
                 (name of second defendant)                                   (State)

whose address is


(lf more space is needed to furnish the above information for additional defendants,
continue on a blank sheet which you should label "A. PARTIES." Be sure to include
each defendant's identity and complete address.)


                                       B. JURISDICTION
 The jurisd

                                                                                            I
                      this court is invoked pursuant to: (list           S

              q                                                          -s
                                                                                   ç    q       4C   q
                                                                                                         /"


                                 C. NATURE OF THE CASE

BRIEFLY state the background of your case




                                                2
                                         oN               sê^      ¿leul funf e ê^eLl o] qstnn nor{ oq
      r"t)t\                           oNVW]O
                                                    ^Unf''l
             h5                                                 Io             b àul                o   I        OP
                           ü
                                    ? ;5¡                                                                     o-L
                                                                                                    \    r-z 0
                                                                                                                 -,1     ar-r
                                                                                                    --l's )'l            I
                                                                                                        \lr
                                                                                                              sl
                                                                                                              Li.
 _ì- [                  (¡ees   noÁ ¡er¡er eq¡ e¡e¡s)   :spueuep ¡¡t¡ute¡d 'f UOlf Uf HM            +\CI¿
       uoì;                       l:il-t3u uoJ rsSnofu '3
    "              '1+ f>t       qb                                            fv\ f)\          S
                                                                                                         VW> *T
      vlb'Y   -fO E                      Í     ìf-$ ' -z/
                                                                                                              \/1/
                           \^                                                            l,/
)n> br¿çt             -L,     \   rvr    fs>1Àwo          "tl
  t-      -Fb f     >
 I                     Y     5 v'. o --/              Y>w                  \
                                           oL,4fv                  m                   t
      -1 l-',nhol Y*¡ Õq                      '(a oU P                                                               I
                                                           7s                OJ-                         P
oth         thY?ov                                                                             f ,w fY1 -1,
                          b             X\aa {                         t       t"b     ò                             e5
>/ )t0                                                                                              T
                                           L,w                                   t/ \C
                    ft> s                                     +)                                    J-               c5
                                                                                           ")
     4) hc)l
      I,J                   \         (ã      G-t
                                                                       l.-
              Case 3:19-cv-00165-VAB Document 12 Filed 03/28/19 Page 3 of 6
                                                              "[               Y 1-=v                                  _r
                         Case 3:19-cv-00165-VAB Document 12 Filed 03/28/19 Page 4 of 6




                                                               D. CAUSE OF ACTION

                 I allege that the following of my constitutional rights, privileges, or immunities or my
                 rights under a federal statute have been violated and that the following facts form the
                 basis of my allegations: (lf more space is needed to explain any allegation or to list
                 additional supporting facts, continue on a blank sheet which you should label "D.
                 CAUSE OF ACTION

                 Claim   I             {                        I                   0
                                                                                        ^/
                                                                                                qü            /o
         flqJ_           Me            Ô                -lt-         n                                     ]-o
        ûr                        A^                                                                  ('
                                                                                                                            rJ.{-
                 Supporting Facts: (lnclude all facts you consider important, including names of persons
                 involved, places, and dates. Describe exactly how each defendant is involved. State

          qaÞ    the facts clea rly in your own words without citing le gal authority,or a rgument.)
                                             rJ -r      P^              |¡¡,-\,Ã -Þl^                 y\ctI       ltr
                                                               fi                                     -,
                               CI.,.\.              i2; n
          J                                             $q                        I 1'r<^     \_               Itl'
         t^J d^ c\,f--              h                          ¿d    f          qbÒql-         {\A<        toJqs      AB
        T"   \,1.
                    <             q\y.\     J
         c4\ Y'\
         hou
                        d_           I-..
                         <         (^4J
   rV
         Y C-        'll^* ß                                                                                                fTor+
        ( r'v1   <_-
    I
                         F
  4- Lr\fÅg                       p L_( e
   dr     J^vl-           [ftl\
                             tl




 a       Ô.n^
                 Claim ll
                         C\S                    +                                                                       (   )¿

           ;Aq
   r\/ O &14o                               L^J v-(t rìo             /O l" I t-\A            -+-{^".1-        w   h
 C    n<4 ¿ -î-o
                 supportin/acts

                                                          as TfunJ         s'q/ß
f)¿ LU .C .lr/-n
                 a
                                                 La
                                                        t'n( (--\     ^\    3


Ao r,t q
                  No              \^,.J Q       !.-.(
                                                        T-a
                                                                / (
                                                                    aqnvis
                                                                    ----l

                                                                                                      Voq
                                                                    3d
       Case 3:19-cv-00165-VAB Document 12 Filed 03/28/19 Page 5 of 6




Original signature of attorney (if any)           Plaintiff's        ginal   ignature

                                                  V_e"1,.< l+ tlt
Printed Name                                       Printed Name-
                                                 '3û t
                                                           e I ge sl-                 /f- TT
                                                 G ø^ov-pt rW e¿
                                                                                    loLl 5 I
()
Attorney's full address and telephone
                                                 w             ?&s-
                                                  Plaintiffls full address and
                                                                              I   (,"{"Þ


Email address if available                        Email address if available




                 DECLARATION UNDER PENALTY OF PERJURY
       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in thg.gom plaint is true d correct. 28 U.S.C. S 1746; 18 U.S.C. S 1621

Executed
            ^r
                 6 n
                       I

                                                 on   ¿3^¿               P        2Õ       /2
                             )                        ( date



                                                       intiffs Ori      al Sig     re




(Rev.3/29116)




                                             5
                      Case 3:19-cv-00165-VAB Document 12 Filed 03/28/19 Page 6 of 6



                                     Query Reports Utilities     Help

                                                                        EFILE, MOTRE     E,   PRO SE,WIG


                                            U.S.   District Court
                            District of Connecticut (New Haven)
                      CIVIL DOCKET FOR CASE #: 3:L9-cv-OO1-65-VAB

          Hill v. Fairbridge Commons et aI                       Date Filed: 0210412019
          Assigned to: Judge Victor A. Bolden                    Jury Demand: None
          Referred to: Judge William I. Garflnkel                Nature of Suit: 443 Civil
          Cause: 42:L983 Civil Rights Act                        Rights : Accommodations
                                                                 Jurisdiction: Federal Question
          Plaintiff
          Vernice Hill                             represented by Vernice Hill
                                                                  361 E. LBB St., ApI24
                                                                  Bronx, NY 1-0458
                                                                  347 -483-07 43
                                                                  Email:
                                                                  vernicehillS   1@   gmail. com
                                                                  PRO SE


          V,

          Defendant
          Fairbridge Commons
          Defendant
          Department for Human
          Services
          Section B, Bridgeport, CT


          Date Filed        #       Docket Text
           02t04t201.9          1 COMPLAINT against Fairbridge Commons, Department for
                                    Human Services, filed by Vernice Hill.(Fazekas, J.) (Entered:
                                    02t0s1201.9)
           02104120t9           z   MOTION for Leave to Proceed in forma pauperis by Vernice
                                    Hili. (Fazekas, J.) (Entered: 02/05120L9)


l- of 3
